           Case 3:20-cv-00607-SDD-EWD                      Document 1-2                 09/11/20 Page 1 of 8




                                                    jr0191111/111PLIP




•
                                                   CITATION                                 SERV                                 •

STEVEN B PITRE                                                                                    Case: 079 716
                                                                                                  Division: B
Versus                                                                                            181h Judicial District Court
                                                                                                  Parish of lberville
WAL-MART STORES, INC, ETA!.                                                                       State of Louisiana




The State of Louisiana and said Court to
  WAL-MART STORES, INC.
 CT CORPORATION SYSTEM
  3867 PLAZA TOWER DRIVE
 BATON ROUGE, LA 70816

You are hereby summoned either to comply with the demand contained in the ORIGINAL-SUIT FOR

DAMAGES petition of the said STEVEN B PITRE a copy of which accompanies the citation, or deliver your

answer to the said petition in the office of the Clerk of said Court, held at the Court House at Plaquemine, in

said Parish, within 15 days after the service hereof under penalty of default.

WITNESS THE HONORABLE TONYA SLURRY, JUDGE OF SAID CO                                      this 13TH day of FEBRUARY,
2020.


                                                                              Depi y Clerk of Court




                                              Service Information

Received on the           day of                                    , 20       and on the             day of

                         , 20      served the above named party as follows:


Personal Service on the party herein named

Domiciliary Service on the party herein named by leaving the same at his/her domicile in the parish in the

hands of                                                                , a person apparently over the age of seventeen

years, living and residing in said domicile and whose name and other facts connected with this service, I

learned by interrogating the said person, said party herein being absent from his/her residence at the time of

said service.

Returned:
Parish of                                                this                  day of                             , 20

Service      $
                                                 By:
Mileage $                                              Deputy Sheriff


Total




                                                  [ ORIGINAL ]




                                                                                                            EXHIBIT A
  Case 3:20-cv-00607-SDD-EWD                  Document 1-2         09/11/20 Page 2 of 8




                       CIVIL SUIT NUMBER: 161q 1 (1

STEVEN B. PITRE                                           18TH JUDICIAL DISTRICT COURT

VERSUS                                                    PARISH OF IBERVILLE

WAL-MART STORES, INC.,
WAL-MART LOUISIANA, LLC
WAL-MART REAL ESTATE
BUSINESS TRUST & MARVIN DOE                           STATE OF LOUISIANA




       NOW BEFORE THE COURT comes Petitioner, STEVEN B. PITRE, a resident of lawful

age of the Parish of Iberville Parish, State of Louisiana, who represents as follows:

                                                 1.

       Made defendants here are:

               WAL-MART STORES, INC., (hereinafter "WAL-MART") is a foreign
               corporation licensed to and doing business in the State of
               Louisiana. Service of process may be effected upon this
               defendant, through its agent for service, CT Corporation System,
               3867 Plaza Tower Drive, Baton Rouge, Louisiana 70816.

               WAL-MART LOUISIANA, LLC., (hereinafter "WAL-MART") is a
               foreign corporation licensed to and doing business in the State of
               Louisiana. Service of process may be effected upon this defendant
               through its agent for service, CT Corporation System, 3867 Plaza
               Tower Drive, Baton Rouge, Louisiana 70816.

               WAL-MART REAL ESTATE BUSINESS TRUST, (hereinafter "WAL-
               MART") is a foreign corporation licensed to and doing business in
               the State of Louisiana. Service of process may be effected upon
               this defendant through its agent for service, CT Corporation
               System, 3867 Plaza Tower Drive, Baton Rouge, Louisiana 70816.

               MARVIN DOE, believed to be a manager at Wal-Mart at the time of
               the incident, who may be served at his place of employment 59690
               Belleview Drive, Plaquemine, Louisiana 70764.

                                                 2.

       Venue is proper pursuant to Louisiana Code of Civil Procedure Article 74 because the

incident occurred in Iberville Parish.

                                                 3.

       The aforementioned defendants are liable unto petitioner, individually, jointly, severally

and in solid°, for an amount which is reasonable in the premises and which will fully and

adequately compensate plaintiffs for injuries and losses which they have sustained together with




                                            Page 1 of 7




                                                                                        EXHIBIT A
  Case 3:20-cv-00607-SDD-EWD                  Document 1-2         09/11/20 Page 3 of 8




legal interest from the date of judicial demand, for all costs of these proceedings, and for all

general and equitable relief for the following reasons to wit:

                                                 4.

       On February 15, 2019, STEVEN B. PITRE (hereinafter "PiTRE") was riding his bicycle in

Plaquemine, Iberville Parish, Louisiana when the bicycle malfunctioned causing him to fall off

of the subject bicycle, causing severe and debilitating injuries to his body including partial

paralization among other injuries.

                                                 5.

       Prior to this incident, Petitioner purchased the subject bicycle at WAL-MART in

Plaquemine with the assistance of the manager, MARVIN DOE.

                                         NEGLIGENCE

                                                 6.

       The defendant, MARVIN DOE, was an employee of WAL-MART, and in particular worked

in the toys section of the store, and encouraged PrrRE to purchase this particular bicycle.

                                                 7.

       MARVIN DOE, in his employment capacity with WAL-MART, recommended and assisted

Mr. Pitre in the purchase of the subject defect and dangerous bicycle which ultimately lead to the

permanent and debilitating injuries suffered by Petitioner.

                                                 8.

       Petitioner alleges that the above described incident was due to the negligence and/or fault

of defendant, MARVIN DOE in the following non-exclusive respects:

           A. Failing to have knowledge in the department of toys;
           B. Failure to remove defect products from the stream of commerce;
           C. Failure to inform purchaser of defects in subject bicycle;
           D. Failure to sell safe products;
           E. Selling a defective product;
           F. In encouraging Pitre to purchase this particular bicycle over the many other
              available for purchase;
           G. Failing to adhere to policies and procedures intended to protect purchasers and/or
              patrons;
           H. All other acts of negligence to be shown more specifically at a trial on this matter.

                                                 9.

       Defendant MARVIN DOE committed acts of omission and commission, which collectively

and severally, constituted negligence, which negligence was a proximate cause of the accident in

question and of the injuries to Petitioner, the physical pain and mental anguish he suffered, and

of the damages suffered by Petitioner.

                                            Page 2 of 7




                                                                                       EXHIBIT A
  Case 3:20-cv-00607-SDD-EWD                  Document 1-2        09/11/20 Page 4 of 8




                                                10.

       Pursuant to Louisiana Civil Code Article 2320, under the theory of Respondeat Superior,

defendant, WAL-MART is answerable for the offenses and quasi offenses committed by their

employees as well as any and all damages occasioned by their employees in the exercise of the

functions in which he is employed.

                                                11.

       WAL-MART is responsible for the permanent and debilitating injuries sustained by

Petitioner under the theory of Respondeat Superior in that in all times pertinent herein, MARVIN

DOE was acting in the course and scope of his employment for WAL-MART at the time of the

incident.

                                                12.

       Furthermore, WAL-MART is responsible for the permanent and debilitating injuries

sustained by Petitioner due to the negligence of WAL-MART in the following respects:

       a)      Failing to properly train, instruct, and supervise employees/managers;
       b)      Failure to properly warn patrons/purchasers;
       c)      In failing to remove bicycles with known defects from its inventory;
       d)      All other acts of negligence to be shown more specifically at a trial on this matter.

                                                13.

       Defendant WAL-MART committed acts of omission and commission, which collectively

and severally, constituted negligence, which negligence was a proximate cause of the accident in

question and of the injuries to Petitioner, the physical pain and mental anguish he suffered, and

of the damages suffered by Petitioner.

                                         DESIGN DEFECT

                                                14.

       At the time the bicycle in question was designed, manufactured, and sold by Defendant,

WAL-MART, the same was defective in design and unreasonably dangerous which was a

producing came of the injuries to Petitioner, the physical pain and mental anguish he suffered,

and of the damages suffered by Petitioner.

                                                 15.

        At the time the defective product left the control of Defendant, WAL-MART, there existed,

a safer alternative deign that was both economically and technologically feasible. The benefit of

the safer alternative design would not decrease the utility of the product in any significant regard

that would warrant and cause its exclusion.

                                             Page 3 of 7




                                                                                       EXHIBIT A
  Case 3:20-cv-00607-SDD-EWD                Document 1-2          09/11/20 Page 5 of 8




                                              16.

       At the time of the accident in question, the subject bicycle was substantially the same

condition as it was when it was placed into the stream of commerce by WAL-MART.

                                              17.

       WAL-MART knew or should have known that bicycles such as the one in question were

unreasonably dangerous, yet continued to manufacture, design, market and sell this product to

consumers, which action was a producing cause of the accident in question and of the injuries to

Petitioner, the physical pain and mental anguish he suffered, and of the damages suffered by

Petitioner.

                                 BREACH OF WARRANTIES

                        (I       BREACH OF EXPRESS WARRANTIES

                                              18.

        As a result of the defective and unreasonably dangerous condition of the bicycle in

question, WAL-MART in selling the bicycle in question in such condition breached express

warranties. These breaches of express warranties were a producing cause of the incident in

question and of the injuries of Petitioner, the physical pain and mental anguish he suffered, and

the damages suffered by Petitioner.

                             (ii) BREACH OF IMPLIED WARRANTIES

                                               19.

        As a result of the defective and unreasonably dangerous condition of the bicycle in

question, Defendant WAL-MART in selling the vehicle in question in such condition, breached

implied warranties of merchantability and fitness. Such breaches of implied warranties were a

producing and proximate cause of the accident in question and of the injuries to Petitioner, the

physical pain and mental anguish she suffered, and of the damages suffered by Petitioner.

                                      MARKETING DEFECT

                                               20.

        Both prior to and subsequent to the sale of the vehicle in question, Defendant WAL-MART

marketed the vehicle for safe use by the public which action was a producing and proximate

cause of the accident in question and of the injuries to Petitioner, the physical pain and mental

anguish he suffered, and of the damages suffered by Petitioner.




                                           Page 4 of 7




                                                                                   EXHIBIT A
  Case 3:20-cv-00607-SDD-EWD                 Document 1-2         09/11/20 Page 6 of 8




                                      WARNINGS DEFECT

                                               21.

        Both prior to and subsequent the sale of the vehicle in question, AL-MART designed,

manufactured, distributed, and sold said vehicle in question with defective and inadequate

warnings. The defect in the warning existed at the time the vehicle in question left the control of

WAL-MART.

                                               22.

        The likelihood and gravity of danger associated with the product and the feasibility of

adding the proper warning far outweighed the ability of the user to anticipate the risk.

Additionally, WAL-MART had a continuing duty to warn of the defective nature of its product

after the product left its control.

                                                23.

        The defective and inadequate warnings caused the incident in question and the injuries to

Petitioner, the physical pain and mental anguish he suffered, and the damages suffered by

Petitioner.

                                                24.

        The Defendants herein are individually, jointly and in solido indebted unto plaintiff for

such damages as are reasonable in the premises, together with legal interest thereon, from date of

judicial demand until paid, and for all costs of these proceedings, for the following non-exclusive

reasons.

                                                25.

        Petitioner, Steven B. Pitre sustained the following injuries as a result of the defendants'

negligence:

                Past and future medical expenses, past and future loss wages, past and future
                physical pain and suffering, past and future mental pain and suffering, past and
                future mental anguish and distress, loss, permanent scarring and disfigurement,
                loss of enjoyment of life, permanent impairment and all other injuries to be
                proven at the trial of this matter.

        WHEREFORE PETITIONER PRAYS THAT this petition be deemed good and

sufficient and that a copy of this petition be served upon defendants in accordance with law, and

that after due proceedings had that there be judgment herein in favor of the petitioner as pled

herein and against the defendants in an amount reasonable within the premises plus all legal

interest from the date of judicial demand and for all costs of these proceedings.


                                            Page 5 of 7




                                                                                     EXHIBIT A
  Case 3:20-cv-00607-SDD-EWD             Document 1-2                             09/11/20 Page 7 of 8




                    Respectfully Submitted•



                              BY: Air
                                  OBERT M. MARIONNEAUX, JR., #23848
                                 AMIRA A. MAICICE, 37291
                                 660 St. Ferdinand Street
                                 Baton Rouge, Louisiana 70802
                                 Telephone: (225) 330-6679
                                 Facsimile: (225) 330-6680
                                 Email: robmarionneaux@aol.com
                                 Email: amira@makkelawfirm.com

PLEASE SERVE:

WAL—MART STORES, INC.
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, Louisiana 70816

WAL-MART LOUISIANA, LLC.
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, Louisiana 70816

WAL—MART REAL ESTATE BUSINESS TRUST
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, Louisiana 70816

MARVIN DOE
59690 Belleview Drive
Plaquemine, Louisiana 70764




                                              r. '
                                                                    3A

                                                     tnaCebin C.

                                                               r;:4:'7,1i • L'L
                                                       1,....7Ll=
                                                     IEZNV              Lt'



                                       Page 6 of 7
                                                                    Ouely C           , RICIFilf; I   , BOW.




                                                                                                      EXHIBIT A
           Case 3:20-cv-00607-SDD-EWD                     Document 1-2        09/11/20 Page 8 of 8

                                                              •




                                    CIVIL SUIT NUMBER: •

      STEVEN B. PITRE                                                 18TH JUDICIAL DISTRICT COURT

      VERSUS                                                          PARISH OF IBERVILLE

      WAL-MART STORES, INC.,
      WAL-MART LOUISIANA, LLC
      WAL-MART REAL ESTATE
      BUSINESS TRUST & MARVIN DOE                                 STATE OF LOUISIANA




      N.4);;.6:%' •
L'•

                      In accordance with the provisions of the Louisiana Code of Civil Procedure, you are

      hereby requested to give us written notice, by mail, ten (10) days in advance of the date fixed for

      trial of this case, whether on exceptions, rules or the merits thereof.

                      In accordance with the provisions of the Louisiana Code of Civil Procedure, you are also

      reqUested to send us immediate notice of any order of judgment made or rendered in this case,

      upon entry of such order of judgment.




                                                       1010 FED 13 A 11:25

                                                           s/Jacelyn C. Tatten
                                                      M—TaljijnalfTirb"--
                                                       D            F u.
                                                       1BERVILLE. LOIMIAtiA


                                                        Page 7 of 7




                                                                                                 EXHIBIT A
